PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,770,412
Issue Date:   8 Jul 2014
Application No. 13/708,193
Filing or 371(c) Date: 7 Dec 2012
Attorney Docket No.  z-Miller-02 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition filed, 10 August 2020, under 37 CFR 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (1) above.

With respect to item (1):  the statement of unintentional delay is not acceptable. In this regard, the petition is signed by Jerry Miller, however, the inventor’s name in the Office file record is Gerald Lee Miller. Any renewed petition must include the inventor’s name as it appears in the Office record. 

Petitioner has appointed a representative to conduct all business before the U.S. Patent and Trademark Office (Office).  The Office will not engage in dual correspondence with petitioner and petitioner’s representative.  Accordingly, petitioner must conduct all future correspondence with this Office through the representative of record.  If petitioner no longer wishes to be represented by the representative of record, then a revocation of the power of attorney or patent agent should be submitted.   A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


cc:	JERRY MILLER 
	13015 ZIEZEL ROAD, 
	PRINCE GEORGE B.C. CANADA V2N 6X2 




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)